COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re MarOpCo

Appellate case number:      01-15-00579-CV

Trial court case number:    2015-34950

Trial court:                11th District Court of Harris County

       Relator, MarOpCo, Inc., has filed a petition for a writ of mandamus and an
emergency motion for temporary relief. The motion for temporary relief is GRANTED
IN PART. The portions of the trial court’s Temporary Restraining Order, signed on July
2, 2015, that require

           • MarOpCo to provide Plaintiffs access to its computers by returning
             to Plaintiffs one of the workstations identified in the affidavit of
             Plaintiff Preston Marshall, specifically that workstation used by
             Sheldon Black, the controller for Rusk Capital, on or before by 5
             p.m. on July 3, 2015,

           • MarOpCo to return the Rusk Server to Plaintiffs on or before 5 p.m.
             on July 3, 2015, and

           • MarOpCo to return to Plaintiffs thirty-one (31) boxes of physical,
             tangible files, documents, and personal property belonging to
             Plaintiffs and/or the Affected Entities on or before 5 p.m. on July 3,
             2015,

are stayed. The remainder of the trial court’s July 2, 2015 Temporary Restraining Order
remains in effect.

     This Court’s stay is effective until disposition of relator’s petition for writ of
mandamus or further order of this Court. See TEX. R. APP. P. 52.10(b).
       The Court REQUESTS a response from real parties in interest to the petition for
writ of mandamus. The response, if any, is due no later than Friday, July 10, 2015.


       It is so ORDERED.

Judge’s signature:          /s/ Justice Harvey Brown
                             Acting individually  Acting for the Court

Date: July 3, 2015